Title: To Thomas Jefferson from David Humphreys, 17 March 1786
From: Humphreys, David
To: Jefferson, Thomas



My dear Sir
Paris March 17th. 1786

I have the honour to enclose several letters which Mr. Harrison brought from Spain, and which he intended (when he first arrived here) to have delivered into your hand; but having been obliged by some unexpected business to go to L’Orient, he desired me to give them a safe conveyance. He is not very sanguine in his expectations of our succeeding in the present negotiations with the Barbary States.
I forward also a Note from Count Sarsfield, on the subject of which I can make enquiries on my arrival at New York, for which place, the Packet is certainly to sail before the middle of April, so that I propose setting off from this about the commencement of the month; previous to that I hope to be honoured with your commands. The Captain who is to command this Packet has just arrived at Paris. I will call on him to day respecting the passages ordered to be engaged by Mr. Adams, to whom, to the ladies of whose family and to Colo. Smith, I beg my best Compliments may be presented.
Since your departure there has not been a syllable of news of any kind. There was however something at the Marquis de la Fayette’s which put one in mind of the freedom of investigation  in America: it was an assemblage of such friends of America as these, the Duke de Rochefoucault, the Marquises Condorcy and Chattelus, Messrs. Metza, Crevecoeur &c. to hear a discussion on American politics and commerce by a Mr. Warville; the tendency of whose performance is good, some of the observations new, many of them just and ingenious: but perhaps there is too much declamation blended with them.
The badness of the weather and roads made us anxious least you should have suffered by your Journey. Your friends all enquire when you may be expected. I have begun to translate the Travels of the Marquis de Chattelus in America, and expect to make some progress during my voyage to that Continent.
With every sentiment of attachment & esteem I have the honour to be, Your Excellency’s Most obedient & most hble. Servt.,

D. Humphreys


I pray you will have the goodness to give my Compliments to Mr. Paridise’s family, and any others who may enquire respecting me.

